     Case 1:20-cv-03127-SAB    ECF No. 55   filed 09/09/20   PageID.801 Page 1 of 7




 1   ROBERT W. FERGUSON
     Attorney General
 2   NOAH GUZZO PURCELL, WSBA #43492
 3   Solicitor General
     NATHAN K. BAYS, WSBA #43025
 4   KRISTIN BENESKI, WSBA #45478
     ANDREW R.W. HUGHES, WSBA #49515
 5   CRISTINA SEPE, WSBA #53609
 6
     Assistant Attorneys General
     EMMA GRUNBERG, WSBA #54659
 7   TERA M. HEINTZ, WSBA #54921
       (application for admission forthcoming)
 8   KARL D. SMITH, WSBA #41988
     Deputy Solicitors General
 9   800 Fifth Avenue, Suite 2000
10   Seattle, WA 98104
     (206) 464-7744
11

12
                      UNITED STATES DISTRICT COURT
13                   EASTERN DISTRICT OF WASHINGTON
14                              AT YAKIMA

15     STATE OF WASHINGTON, et al.,                NO. 1:20-cv-03127-SAB
16                            Plaintiffs,          DECLARATION OF
                                                   ANDREW R.W. HUGHES IN
17           v.                                    SUPPORT OF PLAINTIFFS’
18                                                 MOTION FOR
       DONALD J. TRUMP, et al.,                    PRELIMINARY
19                                                 INJUNCTION
                              Defendants.
20                                                 NOTED FOR: September 17,
21
                                                   2020 at 10:00 a.m.
                                                   With Oral Argument
22

23

24

25

26
                                                             ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                          1                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                      800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                             (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB      ECF No. 55    filed 09/09/20   PageID.802 Page 2 of 7




 1         I, ANDREW R.W. HUGHES, declare and affirm:
 2         1.     I am an Assistant Attorney General with the Washington State
 3   Office of the Attorney General. I have personal knowledge of the matters stated
 4   herein, and if called as a witness, I would testify competently to this information.
 5         2.     Attached as Exhibit A is a true and correct copy of an internal USPS
 6   document titled Mandatory Stand-Up Talk: All Employees, dated July 10, 2020.
 7         3.     Attached as Exhibit B is a true and correct copy of an internal USPS
 8   presentation titled PMGs Expectations and Plan.
 9         4.     Attached as Exhibit C is a true and correct copy of a report from the
10   USPS Office of the Inspector General titled U.S. Postal Service’s Processing
11   Network Optimization and Service Impacts, dated June 16, 2020, available at
12   https://bit.ly/32f4RoB.
13         5.     Attached as Exhibit D is a true and correct copy of a USPS document
14   titled Postmaster General Louis DeJoy Statement dated August 18, 2020,
15   available at https://bit.ly/320luE4.
16         6.     Attached as Exhibit E is a true and correct copy of a memo from
17   Postmaster General Louis DeJoy titled Path forward, dated August, 13, 2020,
18   available at https://link.usps.com/2020/08/13/path-forward-2/.
19         7.     Attached as Exhibit F is a true and correct copy of publicly available
20   excerpts of a USPS presentation titled Service Performance Measurement: PMG
21   Briefing, dated August 12, 2020, available at https://bit.ly/359uKb5.
22         8.     Attached as Exhibit G is a true and correct copy of a USPS
23   presentation titled Congressional Briefing: Transportation & Service
24   Performance      Updates,      dated     August    31,     2020,       available       at
25   https://bit.ly/3lYmCjQ.
26
                                                                ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                             2                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                                (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB     ECF No. 55   filed 09/09/20   PageID.803 Page 3 of 7




 1         9.    Attached hereto as Exhibit H is a true and correct copy of the Letter
 2   from Louis DeJoy to Senators Johnson and Peters and Representatives Maloney
 3   and Comer, dated August 31, 2020, available at https://bit.ly/3btr319.
 4         10.   Attached hereto as Exhibit I is a true and correct copy of a report
 5   from the USPS Office of the Inspector General titled Service Performance of
 6   Election and Political Mail During the 2018 Midterm and Special Elections,
 7   dated November 4, 2019, available at https://bit.ly/3bxYm2R.
 8         11.   Attached as Exhibit J is a true and correct copy of Defendants’
 9   Objections and Responses to Plaintiffs’ First Set of Interrogatories and Requests
10   for Production of Documents, dated September 6, 2020.
11         12.   Attached hereto as Exhibit K is a true and correct copy of a USPS
12   document titled State and Local Election Mail – User’s Guide, dated January
13   2020, available at https://bit.ly/2QWUEX4.
14         13.   Attached hereto as Exhibit L are true and correct copies of letters
15   from USPS General Counsel Thomas J. Marshall to State election officials, dated
16   July 2020, available at https://wapo.st/2Feeqe3.
17         14.   Attached hereto as Exhibit M is a true and correct copy of a letter
18   from Thomas J. Marshall to Washington Secretary of State Kim Wyman, dated
19   July 31, 2020.
20         15.   Attached hereto as Exhibit N is a true and correct copy of
21   screenshots of the webpage Election Mail on USPS.com, available at
22   https://about.usps.com/what/government-services/election-mail/.                 These
23   screenshots were taken by my office on September 6, 2020.
24

25

26
                                                              ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                            3                  Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                       800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                              (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB      ECF No. 55   filed 09/09/20   PageID.804 Page 4 of 7




 1         16.    Attached hereto as Exhibit O is a true and correct copy of a USPS
 2   document titled AIM Pacific Area Virtual Meeting, dated August 13, 2020,
 3   available at https://bit.ly/3lvTS1A.
 4         17.    Attached hereto as Exhibit P is a true and correct copy of a letter,
 5   including enclosures, from Rickey R. Dean, Contract Administrator of the
 6   American Postal Workers Union, to APWU President Mark Dimondstein, dated
 7   June 17, 2020, available at https://bit.ly/3m04UMD.
 8         18.    Attached hereto as Exhibit Q is a true and correct copy of a USPS
 9   document titled USPS Equipment Reduction, dated May 15, 2020, available at
10   https://bit.ly/3m3YyMu.
11         19.    Attached hereto as Exhibit R is a true and correct copy of a
12   September 7–8, 2020, email thread between my colleague, Kristin Beneski and
13   Defendants’ counsel, Joseph Borson, on which I was copied.
14         20.    Attached hereto as Exhibit S is a true and correct copy of an excerpt
15   of the transcript from the August 27, 2020 Hearing on Plaintiffs’ Motion for
16   Expedited Discovery.
17         21.    Attached hereto as Exhibit T is a true and correct copy of a letter
18   from 31 U.S. Senators to Louis DeJoy, dated August 13, 2020.
19         22.    Attached hereto as Exhibit U is a true and correct copy of a letter
20   from Sen. Gary Peters to Hal J. Roesch II, Commander-in-Chief of the Veterans
21   of Foreign Wars, dated August 13, 2020.
22         23.    Attached hereto as Exhibit V is a true and correct copy of a letter
23   from USPS General Counsel Thomas J. Marshall to Reps. Maloney, Connolly,
24   Lynch, and Lawrence, dated July 22, 2020.
25

26
                                                               ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                            4                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                               (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB      ECF No. 55       filed 09/09/20   PageID.805 Page 5 of 7




 1         24.    Attached hereto as Exhibit W is a true and correct copy of a letter
 2   from Thomas J. Marshall to Sen. Peters, dated July 22, 2020.
 3         25.    Attached hereto as Exhibit X is a true and correct copy of a report
 4   from the USPS Office of the Inspector General titled Processing Readiness of
 5   Election and Political Mail During the 2020 General Elections, dated August 31,
 6   2020, available at https://bit.ly/2F0r6pv.
 7         26.    Attached hereto as Exhibit Y is a true and correct copy of a Request
 8   of the United States Postal Service for an Advisory Opinion on Changes in the
 9   Nature of Postal Services, Docket No. N2012-1, submitted December 5, 2011,
10   available at https://bit.ly/35fBlRq.
11         27.    Attached hereto as Exhibit Z is a true and correct copy of a Request
12   of the United States Postal Service for an Advisory Opinion on Changes in the
13   Nature of Postal Services, Docket No. N2014-1, submitted December 27, 2013,
14   available at https://bit.ly/2ZgUiiV.
15         28.    Attached hereto as Exhibit AA are true and correct screenshots of
16   tweets by Donald J. Trump (@realDonaldTrump), dated Apr. 8, 2020, 5:20 AM;
17   May 24, 2020, 7:08 AM; May 28, 2020, 6:00 PM; May 27, 2020, 4:11 AM; and
18   July 30, 2020, 1:22 PM.
19         29.    Attached hereto as Exhibit BB is a true and correct copy of the
20   Official Election Mail Postal Bulletin, dated July 26, 2012, available at
21   https://bit.ly/2RiePzf.
22         30.    Attached hereto as Exhibit CC is a true and correct copy of Your
23   2016 Official Election Mail Communications Plan Postal Bulletin, dated
24   September 1, 2016, available at https://bit.ly/3imYMMt.
25

26
                                                                   ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                                5                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                            800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                                   (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB      ECF No. 55   filed 09/09/20   PageID.806 Page 6 of 7




 1         I declare under penalty of perjury of the laws of Washington that the
 2   foregoing is true and correct.
 3         DATED this 9th day of September, 2020.
 4

 5                                       s/Andrew R.W. Hughes
                                         ANDREW R.W. HUGHES, WSBA #49515
 6                                       Assistant Attorney General
                                         Complex Litigation Division
 7                                       Attorney General’s Office of Washington
 8                                       State

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                               ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                            6                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                               (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
     Case 1:20-cv-03127-SAB    ECF No. 55    filed 09/09/20   PageID.807 Page 7 of 7




 1                          DECLARATION OF SERVICE
 2         I hereby declare that on this day I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the Court’s CM/ECF System
 4
     which will serve a copy of this document upon all counsel of record.
 5
           DATED this 9th day of September, 2020, at Tumwater, Washington.
 6

 7
                                  /s/ Jennifer D. Williams
 8                                JENNIFER D. WILLIAMS
                                  Paralegal
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                              ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                           7                   Complex Litigation Division
      ANDREW R.W. HUGHES ISO                                       800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
      PLAINTIFFS’ MOTION FOR                                              (206) 464-7744
      PRELIMINARY INJUNCTION
      NO. 1:20-CV-03127-SAB
